PER CURIAM.
This is an interlocutory appeal from two orders of the trial court in the above estate. The orders are final in nature and we treat this as an appeal from final orders. The two orders were both entered on February 13, 1975. The first directed the executor to pay appellant her legacy together with interest accruing since May 6, 1974, and the second denied appellant’s motion for allowance of attorney’s fees for a previous appeal by appellant in this estate. (In Re: Estate of Armistead, Fla.App. (1st), 240 So.2d 830.) Appellant contends that the trial court abused its discretion in fixing the date from which interest would accrue on appellant’s legacy as May 6, 1974, rather than December 8, 1970, and in denying appellant’s motion for attorney’s fees for the aforesaid previous appeal. We have considered the record in the case and the briefs and arguments of counsel and find no abuse of discretion.
Affirmed.
BOYER, Acting C. J., and MILLS and McCORD, JJ., concur.